Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 1 of 169




                                                           P-APP002633
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 2 of 169




                                                           P-APP002634
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 3 of 169




                                                           P-APP002635
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 4 of 169




                                                           P-APP002636
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 5 of 169




                                                           P-APP002637
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 6 of 169




                                                           P-APP002638
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 7 of 169




                                                           P-APP002639
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 8 of 169




                                                           P-APP002640
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 9 of 169




                                                           P-APP002641
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 10 of 169




                                                            P-APP002642
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 11 of 169




                                                            P-APP002643
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 12 of 169




                                                            P-APP002644
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 13 of 169




                                                            P-APP002645
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 14 of 169




                                                            P-APP002646
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 15 of 169




                                                            P-APP002647
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 16 of 169




                                                            P-APP002648
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 17 of 169




                                                            P-APP002649
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 18 of 169




                                                            P-APP002650
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 19 of 169




                                                            P-APP002651
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 20 of 169




                                                            P-APP002652
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 21 of 169




                                                            P-APP002653
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 22 of 169




                                                            P-APP002654
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 23 of 169




                                                            P-APP002655
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 24 of 169




                                                            P-APP002656
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 25 of 169




                                                            P-APP002657
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 26 of 169




                                                            P-APP002658
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 27 of 169




                                                            P-APP002659
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 28 of 169




                                                            P-APP002660
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 29 of 169




                                                            P-APP002661
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 30 of 169




                                                            P-APP002662
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 31 of 169




                                                           P-APP002663
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 32 of 169




                                                           P-APP002664
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 33 of 169




                                                           P-APP002665
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 34 of 169




                                                           P-APP002666
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 35 of 169




                                                           P-APP002667
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 36 of 169




                                                           P-APP002668
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 37 of 169




                                                           P-APP002669
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 38 of 169




                                                           P-APP002670
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 39 of 169




                                                           P-APP002671
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 40 of 169




                                                           P-APP002672
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 41 of 169




                                                           P-APP002673
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 42 of 169




                                                           P-APP002674
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 43 of 169




                                                           P-APP002675
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 44 of 169




                                                            P-APP002676
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 45 of 169




                                                           P-APP002677
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 46 of 169




                                                           P-APP002678
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 47 of 169




                                                            P-APP002679
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 48 of 169




                                                           P-APP002680
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 49 of 169




                                                           P-APP002681
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 50 of 169




                                                           P-APP002682
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 51 of 169




                                                           P-APP002683
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 52 of 169




                                                           P-APP002684
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 53 of 169




                                                           P-APP002685
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 54 of 169




                                                           P-APP002686
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 55 of 169




                                                           P-APP002687
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 56 of 169




                                                           P-APP002688
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 57 of 169




                                                           P-APP002689
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 58 of 169




                                                           P-APP002690
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 59 of 169




                                                           P-APP002691
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 60 of 169




                                                           P-APP002692
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 61 of 169




                                                           P-APP002693
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 62 of 169




                                                           P-APP002694
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 63 of 169




                                                           P-APP002695
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 64 of 169




                                                            P-APP002696
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 65 of 169




                                                            P-APP002697
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 66 of 169




                                                            P-APP002698
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 67 of 169




                                                            P-APP002699
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 68 of 169




                                                            P-APP002700
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 69 of 169




                                                            P-APP002701
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 70 of 169




                                                            P-APP002702
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 71 of 169




                                                            P-APP002703
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 72 of 169




                                                            P-APP002704
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 73 of 169




                                                            P-APP002705
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 74 of 169




                                                            P-APP002706
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 75 of 169




                                                            P-APP002707
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 76 of 169




                                                            P-APP002708
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 77 of 169




                                                            P-APP002709
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 78 of 169




                                                            P-APP002710
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 79 of 169




                                                            P-APP002711
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 80 of 169




                                                            P-APP002712
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 81 of 169




                                                            P-APP002713
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 82 of 169




                                                            P-APP002714
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 83 of 169




                                                            P-APP002715
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 84 of 169




                                                            P-APP002716
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 85 of 169




                                                            P-APP002717
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 86 of 169




                                                            P-APP002718
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 87 of 169




                                                            P-APP002719
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 88 of 169




                                                            P-APP002720
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 89 of 169




                                                            P-APP002721
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 90 of 169




                                                            P-APP002722
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 91 of 169




                                                            P-APP002723
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 92 of 169




                                                            P-APP002724
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 93 of 169




                                                            P-APP002725
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 94 of 169




                                                            P-APP002726
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 95 of 169




                                                            P-APP002727
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 96 of 169




                                                            P-APP002728
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 97 of 169




                                                            P-APP002729
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 98 of 169




                                                            P-APP002730
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 99 of 169




                                                            P-APP002731
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 100 of 169




                                                            P-APP002732
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 101 of 169




                                                            P-APP002733
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 102 of 169




                                                            P-APP002734
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 103 of 169




                                                            P-APP002735
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 104 of 169




                                                            P-APP002736
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 105 of 169




                                                            P-APP002737
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 106 of 169




                                                            P-APP002738
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 107 of 169




                                                            P-APP002739
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 108 of 169




                                                            P-APP002740
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 109 of 169




                                                            P-APP002741
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 110 of 169




                                                            P-APP002742
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 111 of 169




                                                            P-APP002743
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 112 of 169




                                                            P-APP002744
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 113 of 169




                                                            P-APP002745
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 114 of 169




                                                            P-APP002746
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 115 of 169




                                                            P-APP002747
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 116 of 169




                                                            P-APP002748
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 117 of 169




                                                            P-APP002749
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 118 of 169




                                                            P-APP002750
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 119 of 169




                                                            P-APP002751
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 120 of 169




                                                            P-APP002752
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 121 of 169




                                                            P-APP002753
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 122 of 169




                                                            P-APP002754
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 123 of 169




                                                            P-APP002755
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 124 of 169




                                                            P-APP002756
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 125 of 169




                                                            P-APP002757
Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 126 of 169




                                                            P-APP002758
     Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 127 of 169



From: Linda Fairstein <feldfair@aol.com>
Subject: Re: Fm: Jane Rosenthal
Date: June 7, 2016 at 4:27:30 PM EDT
To: enaj <enaj@tribecafilm.com>
Cc: Elizabeth Lederer <ejlederer@aol.com>, "DuVernay, Ava" <ava@dvahq.com>, Berry Welsh
<bwelsh@tribecafilm.com>

Hello, Jane ‐
You say you would like to hear our ‘perspective.’
I’d like to make something clear ‐ there are literally facts (in the form
of sworn testimony, official reports and records, medical evidence just
to name a few of the many forms the facts take) and evidence in this
matter ‐ from 1989, from 2002, and from the sworn depositions from 2003‐2013).
I don’t expect you to go forward on a ‘perspective’ ‐ I expect you to
use facts and evidence. Have you made any progress in researching
any of those things?
thank you,
Linda Fairstein


On Jun 2, 2016, at 3:19 PM, enaj <enaj@tribecafilm.com> wrote:

Dear Linda and Elizabeth,
Just following up to schedule an in-person meeting to further discuss the project. We
would appreciate the opportunity to hear your persepective.
Best,
Jane

From: Jane Rosenthal <janetripro@gmail.com>
Date: Wednesday, May 18, 2016 at 10:51 PM
To: Elizabeth Lederer <ejlederer@aol.com>, LAF <feldfair@aol.com>
Cc: Ava DuVernay <ava@dvahq.com>, Berry Welsh <bwelsh@tribecafilm.com>, Nellie Norden
<nnorden@tribecafilm.com>
Subject: Fm: Jane Rosenthal

Dear Linda and Elizabeth,
Apologies for taking some time to respond. We are all in different time zones and
working on a few projects at once. Your story is important to us and we look forward to
meeting and talking to you in person or by phone.
We are in early days of researching this movie... and fact finding is of utmost importance
which is why we reached out to you. Ava will be in NYC from 5/25-5/27 if Elizabeth is
available to meet in person. Linda, we can set a conference call when you are available.
Below the answers to you questions.

Best,
Jane




                                                                                 P-APP002759
    Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 128 of 169




Look forward to hearing back from you both. Responses to your questions in RED.

1) What stage is this project in?
We're in early stages of development. Research to go and write the script.
2) is it titled? working title?
Untitled Ava DuVernay project for now.
3) One of your earlier emails suggests that Ava has already met with some of all of the “5”. Is
that so? which ones?
She's made contact with each of the 5 men. We are trying to meet everyone central to the
story for points of view.
4) have you/ has she met with their lawyers, too?
We have not met with their lawyers about the case.
5) as I mentioned last week, we were not allowed to speak when Sarah Burns wrote her book
(full of inaccuracies ‐ factual inaccuracies, which I can point out to anyone) and when Ken
Burns made his movie (Same on inaccuracies
and on libelous remarks about us ‐ which we can also prove)….so from what source is Ava
getting her facts?
We are currently researching the story to ascertain facts and background information upon
which the script will be drafted. We are meeting and interviewing people central to the case
from all sides, pulling public court records, and sorting through all available media coverage
on the case as we do on any project based on events.
6) has she viewed the 1989 video statements?
No, we are compiling all research materials at this time. We are in the early stages and
wanted to reach out before our process got too far long.
7) has she seen the hundreds of pages of police reports?
Not sure ‐ but this is something we'd like to further discuss.
8) At least six other people were attacked in CP that night ‐ in the same time frame and by
the same group of
assailants ‐ they were left out of the Burns movie as though they did not exist and were not
seriously assaulted.
Are you addressing that central part of the case?
We're developing the story ‐ we'd like to hear more about this from you.
9) are you talking to other police and prosecutors? if so, which ones
We aren't in contact with anyone from NYPD side yet, we would like to hear who you think is
most relevant for us to meet.
10) Approx 40 young men went into the park that night (we have that on video and police
actually found and
interviewed almost all of them ‐ and several witnessed the attack on Miele and admitted
that) ‐ are you
working with any of them? do you know how they described the attacks?
Would like to further discuss this with you.




                                                                                  P-APP002760
     Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 129 of 169




11) you understand that for 12 years, the Corp Counsel of the city ‐ Michael Cardozo ‐
refused to settle the case
and preferred to take it to trial because he believed in the integrity of the original
investigation and the facts
that support the involvement of these 5 in the rape of Miele. When Zach Carter settled, he
made a clear
statement ‐ as did Cyrus Vance ‐ that there was no wrongdoing on the part of police or
prosecutors.
Would like to further discuss this with you.
12) have any of the parties been paid/signed a contract to be paid for contributing their part
of the ‘story.'
We have obtained exclusive life rights for the young men. This is a landmark case, and we
understand there are many facets and points of view. We are interested in meeting with you
all to further discuss and hear directly from you as well.
I would appreciate it if you give us short answers (where you can) to all of the above ‐ they
will help us
make important decisions.

I repeat what I said last week ‐ some people took our silence during/after Burns as the fact
that we were meek
and wouldn’t respond ‐ or that we had given up our principles and our facts. We were
silent only because
the judge demanded that of us (we complied, the 5 chose not to) and because we believed in
Cardozo and
our superb team of lawyers and believed we would have our day in court. We will tell the
story ‐ with all
the facts and evidence that the 5 and Burns choose not to use ‐ we just need to decide where
and how.
thank you.
Linda
Jane Rosenthal
Tribeca




                                                                                  P-APP002761
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                         Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 130 of 169




     HAVE A NEWS TIP?
     NEWSLETTERS
     U.S. EDITION



     SUBSCRIBE

     LOGIN

                                                                           LOGIN



   Introducing Variety VIP+

   Subscribe

     Login

      FILM
      TV
      WHAT TO WATCH
      MUSIC
    HOME
     TV
      TECH
     NEWS
      THEATER
   JunREAL   ESTATE
        9, 2019 2:32pm PT
      AWARDS
   Central Park Five Prosecutor Wouldn’t Consult on Netflix Show if
      VIDEO

   Producers
    VIP
             Spoke to Accused Men
   By Matt Donnelly
   120




                                                                                                                              P-APP002762
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 131 of 169




   Linda Fairstein, the newly-embattled prosecutor in the Central Park Five case, declined to participate in the Netflix series
   “When They See Us” because the production consulted with the five young men wrongfully convicted, one of the filmmakers
   says.

   Jane Rosenthal, a producer on the well-received Ava DuVernay project about the infamous 1989 rape of a Manhattan female
   jogger, said their team exchanged many emails with Fairstein about offering her perspective. Rosenthal said Fairstein was
   under a gag order following an explosive 2012 documentary from filmmaker Ken Burns, but “perhaps she wanted to talk to us
   because she had other offers, and she was also concerned that we were talking to the five men.”

   Speaking at a panel about the show on Sunday at the Produced By conference in Burbank, Calif., Rosenthal said plainly: “Her
   point of view was clearly that she didn’t want us talking to the five men if we were talking to her.”

   The assertion surprised the audience and even DuVernay.

                                                                       ADVERTISEMENT



   “Are we saying that, Jane? I guess we are. That’s the tea that just got spilled,” director DuVernay said.

   Fairstein, portrayed by Felicity Huffman in the four-part series, has suffered backlash since the show debuted on the streaming
   platform. On Friday, publishing house Dutton dropped Fairstein as an author after releasing more than 20 best-selling crime
   novels from the attorney since the mid-90s. Their decision coincided with a petition signed by over 125,000 people demanding
   they cease the working relationship. Similarly, Glamour magazine published an op-ed expressing regret over bestowing


                                                                                                                              P-APP002763
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 132 of 169
   Fairstein with one of the magazine’s Woman of the Year prizes in 1993.

   DuVernay’s point of entry to the project was the men themselves, she said earlier in the conversation. She pursued the life
   rights of the then-teenagers implicated — Raymond Santana, Kevin Richardson, Antron McCray, Yusef Salaam and Kharey
   Wise — in step with Participant Media scripted head Jonathan King.

   Fairstein did not respond to a request for comment.

   The director and the exonerated men recently sat for an interview with Oprah Winfrey, to be aired on Netflix.

     120 COMMENTS




                                                        Want to read more articles like this one?
                                                                  SUBSCRIBE TODAY



   Sponsored Stories




   Pure Nostalgia: Shows That Defined Our Childhoods                           Here's Why Adam Driver Doesn't Talk About His
   INVESTING.COM                                                               Service
                                                                               INVESTING.COM




   14 Movies That Totally Shattered                    Canceled TV Shows Announced: The                These Characters Ruined Great TV
   Celebrity Marriages                                 Full List                                       Shows
   RANKER                                              INVESTING.COM - ZA                              INVESTING.COM


                                                                                                                       Powered by




                                                                                                                              P-APP002764
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 133 of 169

   MORE FROM VARIETY




   Captain America and Ant-Man Assemble: Chris Evans and Paul Rudd on What You Didn’t See From the Marvel Movies




                                                                                                                              P-APP002765
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
               Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 134 of 169
   Sandra Oh Reveals Why She Fought With ‘Grey’s Anatomy’ Writers and Shonda Rhimes




   Sandra Oh Reveals Why She Fought With ‘Grey’s Anatomy’ Writers and Shonda Rhimes




                                                                                                                              P-APP002766
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
               Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 135 of 169
   What Tom Cruise Taught Henry Cavill About Doing His Own Stunts




   What Tom Cruise Taught Henry Cavill About Doing His Own Stunts




                                                                                                                              P-APP002767
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
               Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 136 of 169
   Sandra Oh and Kerry Washington on What They Learned From Shonda Rhimes




   Sandra Oh and Kerry Washington on What They Learned From Shonda Rhimes




                                                                                                                              P-APP002768
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 137 of 169
   Okayplayer CEO Abiola Oke Resigns Amid Allegations of Inappropriate Behavior




   Okayplayer CEO Abiola Oke Resigns Amid Allegations of Inappropriate Behavior




                                                                                                                              P-APP002769
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 138 of 169
   Conan Doyle Estate Sues Netflix Over ‘Enola Holmes’ Film Starring Millie Bobby Brown




   Conan Doyle Estate Sues Netflix Over ‘Enola Holmes’ Film Starring Millie Bobby Brown




   Terry Mason                                                                                                       June 22, 2019 at 1:22 pm


   Linda, I used to be proud of what you stood for. Now I am just ashamed. I will never read your books again. I will trash the
   ones I have. And you are a racist bigot who did whatever you had to do to keep Trump happy and you in power…..all at the
   expense of children. Why? They were black and happened to be in the park and happened to be the ones the cops could catch.
   Linda, that is not just not okay, it is flipping evil. You can NEVER EVER make up for what you did no matter how much you
   did or do right…you knew better and you did the worst you could. Shame will always be your name.




           THEFACTS                                                                                                  June 22, 2019 at 3:02 pm


           It’s amazing how a Hollywood production, plus your hatred of Trump, caused you to turn on Fairstein.

           To keep Trump in power? Maybe, I was asleep, and missed Governor Trump or Mayor Trump, back during the 1990s.
           Could have sworn it was Dinkens (on his way out) and then, Giuliani.

           You act as if Fairstein was covering for some white boys, who really committed this heinous deed.

           But viola! It was a [boy] of COLOR, who eventually came forward.

           Kind of trashes the “she had to find SOMEONE of color to PIN this thing on” meme.



                                                                                                                              P-APP002770
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 139 of 169


                   Chonetula                                                                                         June 25, 2019 at 1:49 am


                   Hey since your name is “The Facts”, can you tell us what the facts were for this case? Do you think it was fair for
                   these kids to be convicted based on their unaccompanied testimony as minors and literally nothing else that
                   connects them? Except their skin color, haha.. hmm. Trump Drumpf, he was just an opportunist in this like
                   always, inserting himself where he didn’t belong. That’s beside the point, we know. But does this Hollywood
                   production embellish the facts of the trial? It might tug on the heartstrings, and heighten the drama, but ya know,
                   that’s NOT fake news and I think it WAS pretty dramatic for them and the families. And it doesn’t change the
                   lack of evidence. Police motive? Relieve the pressure of a high profile case, and look good being tough on crime.
                   Arrest and charge smarter not harder, in their eyes. Why waste time questioning anyone white? Even if the racism
                   wasn’t as vicious as depicted, why were these particular kids grabbed out of the hundred kids who were there?
                   Police never explain it. I’ll tell you why: they were nearby, young and the right color, so they were easy
                   scapegoats. There, I fixed it for YOU! I fixed it because no one claims it was a white guy and a cover up. They
                   just want to tell the story of these kids’ lives getting ruined for no good reason and the careless and callousness
                   that had to happen for it.




   Raquel                                                                                                            June 16, 2019 at 9:43 pm


   Fairstein is a monster. Watching this movie was heartbreaking. Fairstein robbed these children of their youth and their families
   of years of pain and anguish to only be excused from a few organizations. I wonder how she sleeps at night or even looks in
   the mirror. I guess she forgot those boys would be strong men one day!




   Carolyn                                                                                                         June 11, 2019 at 12:44 pm


   Wow; the hate is real. Almost funny. There were a number of young people in the park that night, not just black and latino.
   However, as with a lot of stereotyping, the blame the black kids. I still bad kids all the time, black and white. A woman was
   brutally raped that night and 5 young black boy were accused. There was a need to find someone to charge for thsi crime.
   Were they angels, no; are you children angels. I guess everyone on this thread has perfect children. The real crime is
   incarcerating them for a crime they did not commit. If you say they robbed and hurt other people in the part that night and had
   arrested them for that; fine. However, the need to arrest someone, anyone led to them convicting these young boys. FBI
   statistics, and you can look it up:

   Of the nearly 3.7 million violent victimizations committed
   against white victims during 2012-15, a total of 57% were
   committed by white offenders, 15% by black offenders, and
   11% by Hispanic offenders. Similarly, the majority of the
   850,720 violent victimizations committed against black
   victims involved black offenders (63%), followed by white
   (11%) and Hispanic (7%) offenders. Forty percent of violent
   victimizations committed against Hispanic victims were
   committed by Hispanic offenders, while white and black
   offenders each committed 20% of victimizations against
   Hispanic victims.



                                                                                                                              P-APP002771
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 140 of 169


           Jean                                                                                                      June 17, 2019 at 3:14 am


           Their DNA was nowhere near her. What are you talking about? So you will just ignore the FACT that DNA says they
           did not RAPE HER? The confession? You are part of the problem. Cognitive dissonance on full display here.




                   THEFACTS                                                                                          June 17, 2019 at 7:44 am


                   “YES” or “NO”, did they confess?




           THEFACTS                                                                                                  June 12, 2019 at 9:25 pm


           Are you suggesting, since there were a number of kids in the park, not just black and brown, that there was a grand
           conspiracy, to hide that it was *white* kids that did this?

           Tell you what. Let’s stretch the definition of *white*, since after all, Matias Reyes is fair-skinned.

           See, you WIN. Linda Fairstein WAS covering for a WHITE person, committing this crime.




   THEFACTS                                                                                                          June 11, 2019 at 9:01 am


   I see the “racists” here, are starting to send in some heat.




   Jannie sue rogers                                                                                                 June 10, 2019 at 6:25 pm


   She was wrong and plainly was only looking to boost her career. Anyone that had anything to do will the false accusations of
   those boys should be punished I am so thankful that we all will have to answer for our wrong doings at some point in this life.
   If these people could sleep knowing they did that to those children then they have no compassion for man kind. It was horrific
   what happened to the lady jogger but it was just as horrific what happened to those boys. I fear for my son daily that
   something’ awful will happen to him just because he is black I feel if the case had been investigated properly had they actually
   tried to find the person that matched the dna all of this pain and unnecessary hurt would not be upon all of us but as it often
   does the system failed those young black men luckily or sadly to say the person that committed this crime admitted it sad just
   sad God bless all of us




           dudleysharp                                                                                               June 11, 2019 at 7:22 am


           Jannie:

           Being plainly wrong is not a boost to anyone’s career as I suspect we all know.




                                                                                                                              P-APP002772
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 141 of 169

                   THEFACTS                                                                                          June 11, 2019 at 7:48 am


                   Until recently, I was critical of Linda Fairstein, but after observing this “inquisitions”, and digesting more of the
                   facts, I’m lead to believe she was NOT seeking to seek, search and destroy black and brown males, but used the
                   tools and evidence set before her, to try her case.

                   We may question her competence and professionalism, but to cast these crazy conspiracy theories, is just plain
                   wrong.




                           Tracy Johnson                                                                           June 21, 2019 at 10:13 pm


                           She used victims and defendants as characters for her novels. They only thing she cared about was winning
                           and building her career by any means necessary. Please read this article when you get a moment. She is a
                           horrible liar and was a rotten DA.
                           https://www.thedailybeast.com/linda-fairstein-under-fire-after-when-they-see-us-apologizes-but-not-for-
                           the-central-park-5-case




                                    THEFACTS                                                                       June 22, 2019 at 12:33 am


                                    So what?

                                    She has every right to fictionalize, for profit, accounts of her own career.

                                    As she hadn’t been an author, before the Central Park 5 case, it CASNOT be said, profit was her
                                    motive, then

                                    You all sound crazy, in your pretense of caring about the plight of black boys, but your overkill,
                                    exposes you.

                                    The ironic thing about this, is that a HOLLYWOOD production, NOT Burns’ documentary. is what
                                    motivated this “concern”.




           KG                                                                                                        June 10, 2019 at 7:19 pm


           She’s a f’ing MONSTER




   THEFACTS                                                                                                          June 10, 2019 at 5:04 pm


   I guess my question is this.

   Who the HELL are the “us” supposed to represent, in “When They See Us”?




                                                                                                                              P-APP002773
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 142 of 169

   Lisa                                                                                                              June 10, 2019 at 4:46 pm


   I remember when this happened . I looked over at my husband and made two comments: one, I was very happy that the
   criminals were caught. Two, of course they were guilty. Why would anyone admit to a crime that they didn’t commit? I am
   disgusted with myself for being so narrow minded and ignorant. I allowed the media to think for me instead of my thinking for
   myself. I am sickened by the realization that being a white woman I am born with an air of privilege over a person with color. I
   have raised three children who are now adults. I am quite sure that they will question the inequalities which plague people of
   color. I was raised in a racist household. I was taught to fear people who did not resemble me. My children and the children of
   the world will stop this divisive talk between the ethnic groups .




           LADRIENNE d WOOD                                                                                        June 27, 2019 at 10:48 am


           The “US” are the 5 young black and brown men. If you actually watch the series you would understand.




           Smith                                                                                                     June 11, 2019 at 2:40 am


           The “us” refers to black and brown people.




                   FrankieB                                                                                        June 11, 2019 at 12:59 pm


                   You sound like a pretty stupid person, Lisa…you couldn’t separate fact from fiction in 1990 and you still can’t.




   Dave Jordon                                                                                                       June 10, 2019 at 3:59 pm


   “Linda Fairstein, the newly-embattled prosecutor in the Central Park Five case, declined to participate in the Netflix series
   “When They See Us” because the production consulted with the five young men wrongfully convicted, one of the filmmakers
   says”

   Linda Fairstein sounds like the blond headed equivalent of Trump in which the only opinion that maters is “hers” and hers
   alone where there is absolutely no middle ground. It is people like her which is why there is no faith in the judicial system.




   Sara Lopez                                                                                                        June 10, 2019 at 2:09 pm


   Someday these people will meet there maker and Justice will be served.




   Carolyn                                                                                                         June 10, 2019 at 12:33 pm


   Sad is she does not feel at all remorseful about what she did. I’m not saying they did not do “wilding” in the park that night,


                                                                                                                              P-APP002774
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 143 of 169
   but they did not rape the jogger, which is what we are talking about.




           DJ                                                                                                      June 11, 2019 at 10:26 am


           We now know that those 5 boys weren’t even present at the scene of the crime. They were elsewhere in Central Park,
           which is huge in size. This is a fact! It’s sad that you’re replying to each post with your racist slants.
           People like you are a stain on society!




                   dudleysharp                                                                                       June 11, 2019 at 4:36 pm


                   The police commission report:

                   — The police panel’s review disputed the prosecutors’ separate report that a reconstruction of events suggested
                   that the youths could not have raped the jogger because they were elsewhere assaulting, robbing and harassing
                   joggers, bikers and others on a night of mayhem in the park. Their criminal activity is not in dispute and the
                   police find no timing conflict with their participation in the assault on the jogger.




   Carolyn                                                                                                         June 10, 2019 at 12:30 pm


   Racist pig. Just want to know why she has not been prosecuted for her crimes. I guess it’s called privilege.




   Judge Alan                                                                                                      June 10, 2019 at 10:32 am


   Fairstein is a racist Jewish woman who had exculpatory evidence- the SEMEN/DNA that did not link any of the 5 boys to the
   crime-
   Nor did police find any physical evidence placing them at THE SPECIFIC SCENE OF THE CRIME…..
   FAIRSTEIN in an act of criminal judicial malice did NOT DISCLOSE the exculpatory evidence/DNA-SEMEN to the defense
   attorney’s.
   The coerced confessions ALL had conflicting story lines and were at odds with ALL 5 BOYS them being fed DETAILS by
   police interrogators which corrupted the process.
   None of the 5 coerced FALSE CONFLICTING confessions are admissible.
   True the 5 boys were part of a larger group that ran wild that day in the park beating people up mugging a few…..
   However CENTRAL PARK IS LARGE- very very large a BIG AREA….bigger than several football stadiums COMBINED.
   Any given day there are many crimes happening in central park.
   Yes the boys were engaged in general hooliganism – BUT they were not participants in THIS particular crime just as they
   were not participants in MANY crimes that happened in that VERY LARGE general area that day.
   The police, the prosecutor this racist Jewish woman FAIRSTEIN all engaged in judicial and police misconduct with criminal
   malice in a coordinated conspiracy to LYNCH PUBLICALLY the 5 boys in a fit of RACIALLY DRIVEN MOB VENGENCE
   with DONALD TRUMP leading the pack calling for their heads via the death penalty by placement of full page adds in NYC
   newspapers.
   IMMUNITY should be REMOVED from police and prosecutors who act with CRIMINAL MALICE as is shown to have
   happened in THIS CASE.



                                                                                                                              P-APP002775
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 144 of 169
   Btw
   The BIG DANS POOL ROOM rape case depicted by Jodi Foster in the movie THE ACCUSED.
   Set legal precedent to IMPRISON Donald Trump for exhorting Mob violence by his acts of placing newspaper adds – so too
   are the NYC newspapers who PLACED the adds ….their managers editors etc who signed off on the adds.
   All that for 5 BLACK BOYS ???
   Yes In 1 simple word YES.
   Either the USA is a nation of LAW or it’s a nation of mob hysteria……one or the other.
   And by the election of Racist hysteric Trump we all know what the USA and that Racist Jewish woman FAIRSTEIN ARE –
   criminally corrupt ugly racists.




   marilyn webb                                                                                                      June 10, 2019 at 6:35 am


   The only words Linda should utter are directly to each of the 5 men whose tough lives she destroyed and they are ‘im sorry; I
   want the world to know I made a mistake. I will do whatever you all believe is necessary to earn your forgiveness.’




           dudleysharp                                                                                               June 11, 2019 at 7:47 am


           Marilyn

           The article states that she is subject to a gag order, which would make it illegal for her to speak.

           Seems very odd, But . . .




   Lujain Al-Iman                                                                                                    June 10, 2019 at 6:24 am


   That is not enough! She, and everybody else involved in any wrong doing on that case need to be investigated, and put on trial.
   They broke the law, yet where is justice? There should also be a civil case against them personally, and they must pay, in every
   possible way.




   Michelle                                                                                                          June 10, 2019 at 5:48 am


   Thats crazy she didn’t want to talj because they were talking that shows she has some guilt!!!




   Tracey                                                                                                            June 10, 2019 at 4:40 am


   It’s sad that Fairstein can’t own her part in their wrongful prosecution, even today. Back then, the law could do things to black
   men and be believed then came the invention of phone cameras. They’ve been doing this for so long they can’t stop even while
   on camera. Their DNA was never found on her, anywhere but Fairstein today still wants to connect them to such an awful
   tragedy. That’s another reason why she should be cancelled. Own your $h’t…even 20+ years later.




                                                                                                                              P-APP002776
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 145 of 169

   Dave Wilson                                                                                                        June 9, 2019 at 9:07 pm


   I think that it is truly disgusting that Linda Fairstein is able to live her life without consequence. I applaud her publishing
   company for dropping her as an author. Her, the police, and the guards at the prison, should all be punished for the abuse that
   the exonerated 5 endured! This is a brutal miscarriage of justice that the very people appointed to protect us, are the very ones
   we should be most afraid of.




   EJSJR                                                                                                              June 9, 2019 at 8:29 pm


   What kind of a nut is Fairstein? She didn’t want them talking to the men (boys at the time) she and her police thugs
   intimidated, coerced, violated, wrongly accused and convicted for a crime with which they had nothing to do? I think the
   lawsuits are all over, but Fairstein should have lost every nickel she ever made on her cheap murder mysteries.




           Adrianne Garcia                                                                                           June 10, 2019 at 8:38 am


           Its a tragedy! My stomach turned with grief for the boys…Now Men. Just a deep, deep sadness fills me. They deserve
           everything they received monetarily!!! Im surprised Fairs. sleeps at night as well as the investigators which are equally
           if not more responsible!! Where is the Justice ��������������������������




           Dave DeLuca                                                                                                June 9, 2019 at 9:38 pm


           “Unfairstein” is more like it.




   Could_be_wrong_but                                                                                                 June 9, 2019 at 7:56 pm


   CAUCSIAN PEOPLE PLEASE READ! You are the “they” in title of “When THEY see us” because All you see is criminals,
   thugs and misfits and not kids/children, or humans worth giving the benefit of doubt that you would give to kids who looked
   like you. Hence the PROBLEM. No DNA doesn’t mean they WEREN’T there. By that train of thought no one can ever be
   innocent in any crime they are accused of. My question is besides the obvious that if they looked like you, but what would it
   take to even consider that they are innocent and that they were railroaded into confessions and convictions?? BTW i know not
   ALL WHITE people believe they did it and are racist, the same way we need you to know that not ALL Black’s are criminals.




           dudleysharp                                                                                               June 11, 2019 at 9:12 am


           I doubt anyone thinks that.

           We all know that blacks and Hispanics have a disproprotionately high per capita violent crime rate.

           That’s not racist. Its reality.

           As Jesse Jackson Jr. noted:


                                                                                                                              P-APP002777
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 146 of 169

           “There is nothing more painful to me at this stage in my life than to walk down the street and hear footsteps… then turn
           around and see somebody white and feel relieved.”




           Rebekah Madsen                                                                                            June 10, 2019 at 4:18 pm


           As an educator for young POC, I vow to teach my kids their rights. I vow to teach them about the vulgar past their
           ancestors, great grandparents, parents have gone through. I vow to listen and report wrong doings. I vow to report racist
           teachers, administrators, police, etc. Us white people need to stop. Stop lying to ourselves and each other that systematic
           oppression isn’t real. It’s real, I see it every day. We need to stop acting like having different color skin means we
           should view people differently. Stop holding POC responsible for OUR acts. Progress isn’t happening because of US
           and how WE treat them.




                   Carolyn                                                                                           June 11, 2019 at 6:33 am


                   I don’t know where you get your numbers, check the FBI statistics.
                   https://ucr.fbi.gov/crime-in-the-u.s/2016/crime-in-the-u.s.-2016/topic-pages/tables/table-21




                           CC                                                                                        June 11, 2019 at 9:26 am


                           I thought he was all about THE FACTS!




           Marilyn webb                                                                                              June 10, 2019 at 8:33 am


           You are absolutely right! The police & prisons systems are unable to “police” themselves. Today they would simply
           shoot these. Kids/ men. I grew up through the 60’s then I believed in justice.-no any more.




                   Marilyn                                                                                           June 10, 2019 at 8:38 am


                   loved “Unfairstein” !!!




   Brian                                                                                                              June 9, 2019 at 5:49 pm


   Never let the facts get in the way of a good story!




           Evan                                                                                                      June 10, 2019 at 3:40 am




                                                                                                                              P-APP002778
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 147 of 169
           All Caucasian people aren’t racists and all Caucasian people don’t see criminals when we see black people. You’re just
           as bad as the racist whites you’re trying to call out




                   Tamika                                                                                            June 10, 2019 at 8:56 am


                   The fact that this is your response is problematic




                   Anthony                                                                                           June 10, 2019 at 5:55 am


                   Evan you clearly did not read the entirety of could be wrongs reply:”BTW i know not ALL WHITE people
                   believe they did it and are racist, the same way we need you to know that not ALL Black’s are criminals.”
                   Outright conclusion jumping and denial like Evan just demonstrated is exactly what causes issues like these.
                   People like this ARE the problem. You talk and dont listen.




                           Eric Curtis                                                                             June 10, 2019 at 12:12 pm


                           Antron McCray, Kenneth Richardson and Steve Lopez were robbing and assaulting people that night. I
                           have no sympathy for them. Google Antron McCray video statement at the beginning he has a steady flow
                           only when he get to the jogger rape it makes no sense. All that money should have gone to Yusef,
                           Raymond and especially Korey wise!!!!




                                    DJ                                                                             June 11, 2019 at 10:32 am


                                    There’s nothing factual that exists to support that any of these 5 boys were robbing or assaulting
                                    anyone! They were there in the park where those acts were being committed, but it’s known they did
                                    not participate. Nothing you say will make that true. Sorry




                                    THEFACTS                                                                         June 11, 2019 at 2:22 am


                                    Interesting point.




                   THEFACTS                                                                                          June 10, 2019 at 3:57 am


                   I just want to know what happened.

                   The FACTS.




                                                                                                                              P-APP002779
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
              Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 148 of 169
   iamsmartymcfly                                                        June 9, 2019                                                   at 5:22 pm


   It’s Korey Wise. Will you print the correction, please?




           SIKE01                                                                                                     June 9, 2019 at 6:21 pm


           She has a speaking and literary career from railroading those 5 teenagers.they should sue her for Royalties.




                   JT                                                                                              June 10, 2019 at 12:25 am


                   Actually, at the time of his conviction, it was Kharey Wise. He changes his name to Korey after they were
                   exonerated.




   JS                                                                                                                 June 9, 2019 at 2:47 pm


   FYI, I believe the Burns doc came out in 2012, not 2003.




           Jeff Harner                                                                                                June 9, 2019 at 3:13 pm


           It says 2012.




                   Liz                                                                                               June 10, 2019 at 1:46 am


                   You understand that the group of individuals that brutally beat Reginald Denny are not these individuals right?
                   Do you also know that a group of black heroes watching Reginald Denny being beaten on live TV raced to his aid
                   and bravely rescued him, actually physically removing him from the situation and transporting him to the hospital
                   as EMS had stopped serving that neighborhood? Not only are you stating that theses exonerated individuals
                   committed the crime, you are stating that they must have done it because you saw another group of individuals
                   who YOU believe look like them committed another violent crime. I’m assuming you’re a white female, as a
                   former social worker, I saw many white females heinously abuse their children, you Effie Brown, therefore must
                   be a child abuser. See how that works…




                           Jeff Harner                                                                               June 10, 2019 at 1:57 am


                           Who the fuck are you taking to? All I said was 2012, if you have an issue with something that someone
                           wrote, direct it to them not to me.




                                                                                                                              P-APP002780
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                     Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 149 of 169
                   Ulysses                                                      June 9, 2019                                            at 5:26 pm


                   They continue to authenticate the narrative be of the documentary WHEN THEY SEE US they see us through
                   their RACIST EYES! You can not possibly be innocent, a white woman was raped and any black perp will do.
                   Doesn’t mantter IF we got the wrong ones..pick a N***A!




                           dudleysharp                                                                               June 11, 2019 at 9:47 am


                           Ulysses:

                           I have been around a large number of crime victim, as well as survivors of those who have been murdered,
                           for about 25 years. Not once, never, have any of those folks brought up race or ethnicity as an issue, with
                           regard to the perpetrator.

                           They are just devastated by the crime.

                           I think we all know, on a per capita basis, blacks and Hispanics commit a considerably higher rate of
                           violent crimes, as I detailed.

                           Asians, another minority, commit so few crimes, per capita, that they are often, not even mentioned within
                           many crime studies.

                           None of that makes anyone racist. It makes them knowledgeable.

                           Doesn’t everybody know who the worst criminals in history are? Hitler, Stalin and Mao.

                           Sadly, there is a very tiny minority that may feel they way you describe, but it is tiny, at least from my
                           experience.




   THEFACTS                                                                                                          June 11, 2019 at 9:36 pm


   Again, it’s quite possible, these biys were innocent of assaulting the JOGGER.

   With all of the SJW liberalism, the possibility of another side, has been al.but drowned out. I have to give kudos to those here,
   who have posted articles that at the very least, dispel the notion of Linda Fairstein’s complicity in some grandiose conspiracy
   to destroy [at random]black and brown men, especially, since a white woman was the victim.

   I’ve noticed here, since that tike, a łsime, a lessened intensity on the part of those, willing to accuse ANYONE who questioned
   the “reaults” of NYC, it’s decision to aware the [now] men, $42M and the silly movie, which may I remind, is NOT a
   documentary.

   I’m the hardest on the liberal whites here, in their SJW pretense, who all[add themselves to be suckered into going overboard.

   Of COURSE, I’m aware of the history of racism, false accusations of rape, by white woman against black men (e.g. Scottsboro
   Boys), but history should never be used as the end all, in every case.

   Good work for those, reminding many, what we’d heard, at the time, also bringing to light, that a BLACK COP was prominent
   in this case.



                                                                                                                              P-APP002781
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 150 of 169


   dudleysharp                                                                                                       June 11, 2019 at 4:44 pm


   Dave:

   As you may know, there are a number of articles that conflict with the innocence narrative. I posted them here but someone
   reported the comments or Variety removed them.

   They’re easy to d=find Took me about 5 minutes.

   Then there is the police panel/commission, that produced their report in 2003, finding among many additonal issues, that

   the police report found that the five men could have assaulted the jogger, either with Mr. Reyes or before or after him. It
   argued that the presence of Mr. Reyes’s DNA only added him to the list of attackers, but did not ruled out the others.




   THEFACTS                                                                                                          June 11, 2019 at 3:58 pm


   So now, the word of a black cop, who was part of the investigation, is no good, because you and other WHITE LIBERALS,
   project so?

   Why am I THE ONLY ONE who takes Matias Reyes to task, for waiting so long, to come forward?

   I BET if he was WHITE, you’d be roasting him for his “racism” for “allowing those boys to serve HIS time in jail”.




   Dave Jordon                                                                                                       June 11, 2019 at 3:12 pm


   @dudleysharp Wouldn’t you want money also or to be compensated if you paid for a a crime you did not commit? DNA freed
   the central park 5, are you capable to understand that? That was the reason there was no retrial.




   Dave Jordon                                                                                                       June 11, 2019 at 3:09 pm


   @FrankieB “The 5 thugs are GUILTY and Fairstein has nothing to apologize for.”

   You know nothing about DNA, don’t you! If the central park 5 are guilty then “you” are guilty for being so f-cking stupid.

   “they just wanted the money ”

   And are you implying that you yourself would not want to be compensated if you were wrongly prosecuted for a crime you did
   not commit then i am going to have to call you a liar.

   “The lead cop on the case was BLACK ”

   And your point is what? You do not think there are black cops who are racist too? then you obviously have not been around
   long enough. Or is it your white privilege that is holding you back!




                                                                                                                              P-APP002782
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 151 of 169

   dudleysharp                                                                                                       June 11, 2019 at 1:59 pm


   FRank:

   Odd comment.

   Of course they wanted the money.

   But, couldn’t NY have had a retrial and didn’t? Yes.




   THEFACTS                                                                                                        June 11, 2019 at 10:48 am


   It’s not racist to challenge the black community directly, given the claims of victimhood, especially in light of this Central Park
   5 discussion.

   While I know it’s impossible to track your child’s every move, I get the sense the parents (largely, unwed, single mothers)
   were derelict in not keeping closer tabs on children.

   Again, how is it, that children who lived NOWHERE NEAR Central Park, had time to go no there in the evening, during a
   school week?

   They should’ve been doing their homework/studying or in bed, ready for the next SCHOOL DAY.

   I stand behind my challenge.




   Carolyn Townsend                                                                                                June 11, 2019 at 10:16 am


   Sound like a racist to me!!! This thread is horrible, just horrible. As with any social media, bringing out the worst in people,
   showing their true colors. Kids hang in central park, no matter what race, just get that straight. What happened to the jogger
   was horrible, but what happened to those boys was horrible also. We can all agree to disagree, but I am just tried of the level of
   racist comments being thrown around.




   dudleysharp                                                                                                     June 11, 2019 at 10:11 am


   Anne:

   First, the “presumption” of innocence is only at trial and only for the fact finders, be they judge or jury. It exists no where else.

   Second, a new trial would, likely, have cost way less than $40 million, indicating the prosecutors and/or the city thought they
   would lose in a new trial.

   Fairstein has no presumption of innocent nor guilt and the irrational mob will do what it always does, with the vast majority of
   people going on with their lives.




                                                                                                                              P-APP002783
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 152 of 169
   Judge Alan                                                                                                      June 10, 2019 at 10:08 am


   Legal case researcher here-
   according to the process of the LAW,the police investigators had ZERO demonstrative evidence placing any of the 5 boys AT
   THE SCENE OF THE CRIME.
   1 DNA or otherwise – SHOE PRINTS it’s a PARK with soft ground, fingerprints, HAIRS, torn clothing, a cig butt-saliva,
   anything the police had NOTHING.
   What the police did have in the midst of city wide media driven MOB HYSTERIA was coerced hype job confessions that had
   several conflicting story lines and details fed to the boys by the police detectives themselves.
   The mere FACT THE DA did not DISCLOSE exculpatory evidence – the DNA/SEMAN recovered from the victim – that did
   NOT MATCH any of the 5, shows the prosecutors office was engaged in an ILLEGAL COVER UP and acted with JUDICIAL
   MALICE against the 5 boys for reasons of RACIAL VENGENCE.
   To say the entire police/prosecutors office
   actions were not racist is NAIVE.
   The entire fiasco shows the police acted outside of their duty as LAW enforcement since THEY HAD THE DNA/SEMAN
   EVIDENCE which did not match any of the 5 boys.
   Further the police had NO PHYSICAL LINK/EVIDENCE placing ANY of the 5 boys at the scene of the crime.
   That horrid criminally corrupt PROSECUTOR FAIRSTEIN scapegoated the 5 BLACK BOYS the DA having a cultural and
   social habit of being at constant odds with black people denying them their humanity and civil rights.
   end result the boys while they were engaged in hooliganism beating people up while wilding through the area that day – did
   not participate in a gang rape.
   There is no POSSIBLE WAY/METHOD through the legal process to BRING them to trial.
   All coerced confessions inadmissible the DNA/SEMAN now disclosed shows that none of the 5 are physically linked or can be
   placed at the scene of the crime.
   NO JURY would find the 5 boys guilty of anything because the prosecutor wouldn’t be able to present ANY EVIDENCE of
   the 5 boys being tied to the crime.
   The ONLY FACT the prosecutor could present is that the 5 boys were part of a larger group that ran wild through the area that
   day engaging in petty crimes and mugging people.
   The CENTRAL PARK IS LARGE very LARGE on any given day numerous crimes happen there….unless BIG MOUTH you
   have EVIDENCE you should shut your uninformed racist YAP.
   And FUCK FAIRSTEIN that racist should be lked locked up along with all the cops that railroaded the 5 boys
   Last word Alexander the Great was once pleaded to for mercy by a young Trumpeteer of a captured army that was sentenced
   to death…the boy said I only sound the horn of battle I did not fight.
   The Great king replied those who cry for others to join the fight are just as guilty as those who fight…. and so to should that
   horrible ugly racist president face justice for his sounding the horns of racism and hysteria by placing full page adds in NYC
   newspapers.
   The BIG DANS POOL ROOM rape case depicted by JODI FOSTER in the movie THE ACCUSED where not only the rapist
   was convicted but so too were those who shouted him on.
   So there is LEGAL PRECEDENT to put Donald Trump on trial for engaging in exhorting others to engage in ILLEGAL
   EXTEA JUDICIAL POLICE AND PROSECUTORIAL MISCONDUCT/CRIMINAL ACTS.
   His act of calling for the death penalty for the 5 boys threw hysteria on the fire of a mob mentality to GET the 5 boys.
   The Prosecutors office with holding the exculpatory evidence of DNA/SEMAN says it all
   And YOU ANNECLARE are an idiot.




   THEFACTS                                                                                                          June 10, 2019 at 1:55 am


   Did the boys know each other before their arrest?


                                                                                                                              P-APP002784
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 153 of 169

   If not, that’s makes a strong case of they’re even being innocent of the original reason they were arrested, in the first place.




   DJ                                                                                                              June 11, 2019 at 10:02 am


   Riiiiiiight!!! Because you’re the only person who knows what REAL racism is! GTFOH! You’re letting everyone know how
   unintelligent you are.




   THEFACTS                                                                                                          June 11, 2019 at 9:59 am


   Let me repeat:

   I DAMN-DARE any BLACK PARENTS on this forum…




   THEFACTS                                                                                                          June 11, 2019 at 8:20 am


   If they really knew and understood them, they would NOT hold it against anyone who holds in the back of their minds, that
   just PERHAPS, in NYC, if there’s a report of a rape assault, it is more likely to be by a black or brown male.

   That said, its critically important that one hearing such a case, do so, in the most objective manner, possible.




   THEFACTS                                                                                                          June 11, 2019 at 7:44 am


   At the end of the day, neither you nor I, were witnesses to what happened.

   The important takeaway, is NOT that Linda Fairstein, Harry Morgenthau, Ed Koch or David Dinkins were part of some grand
   conspiracy to search, seek out and destroy black and brown males, but at the least, they were victims of shoddy or incompetent
   work, and worse (below being guilty of assaulting the jogger), they were where they shouldn’t have been in the first place.

   I DAMN DARE black parents in this forum, to state that they would’ve TOLERATED THEIR SONS , HANGING OUT IN
   CENTRAL PARK AT NIGHT, on a school week.




   dudleysharp                                                                                                       June 11, 2019 at 7:53 am


   You MIGHT get more consideration had you stated

   I DAMN DARE any parents on this forum, to state they would’ve TOLERATED THEIR SONS, HANGING OUT IN
   CENTRAL PARK, AT NIGHT, on a school week.




   dudleysharp                                                                                                       June 11, 2019 at 7:17 am



                                                                                                                              P-APP002785
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 154 of 169
   Facts:

   I think most folks know the stats.

   The most important thing, in the articles context, it to not rely on a production of a case, many of which are higly distorted, on
   purprose.

   I know very little of the facts myself, so could not rely on anyhting within this production, which may be accurate and may not
   be.

   I have no idea and I doubt many have seen all the original documentation and videos and trial transcripts.

   Yet, it appears that many find this production to be factual, when they have no idea, like me.




   Richard Vermaas                                                                                                   June 11, 2019 at 2:06 am


   I am from Europe, and after seeing the series, I started checking availanbe facts. If I read your comment, I rad stuff coming
   from someone who mixes up very simple thoughts.The race, color, is of no sicnificancehere.Leaving 2 issues, the victim, a
   given fact, and boys wrongfully jailed. Instead of taking a close look at your own ridiculous justice system, you beat around
   the bush. I’m so happy to live in a country, where anyone can go in any park, 24 hours a day. Without any idiot later stating,
   what were you doing at that time in a park!




   THEFACTS                                                                                                          June 10, 2019 at 5:51 pm


   Baseless.

   That’s the convenient narrative you want to run with; she was just DYING to shaft black and brown boys. Now, IF there were
   hoards of white boys in the park, and possibly being the perpetrators, they were conveniently overlooked, THEN, you’d have a
   point. But you’re NOT going to find that scenario, on THAT night.

   I have to thank the person who provided the article, which shed light on why Linda Fairstein was within her duty, to prosecute
   as she did.

   The article brought back to mind, some of things I remember reading and hearing about, NOT from some politically motivated
   Hollywood production.

   Turns out, these boys, men by then, were serving the end of their sentences. They were their way OUT. With Reyes’
   confession, we was aptly convicted, and with all due respect, with no (by that time, a more exact science) DNA, linking the
   “5”, they were considered to have been denied justice, thus, their monetary awards.

   That woman was beaten with a damn PIPE, and these boys CONFESSED, in front of their parents.

   PLEASE tell me where this “coercion” report came from?




   Sammi                                                                                                             June 10, 2019 at 2:31 pm




                                                                                                                              P-APP002786
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 155 of 169
   Except she still maintains that they are guilty even WITH the dna evidence and confession. She didn’t consider that these were
   children because they were black.




   Sammi Ley                                                                                                         June 10, 2019 at 9:59 am


   Dam yall need to chill man listen I did 5 years fir sum shit inaint even do but I couldnt afford a lawyer and they was trying to
   fuck me over so its either bvtake a plea deal or take my chances with a racist corrupt justice system and risk getting 20 years I
   cant get that time back I did get $120,000 after legal fees and shit was more like $70,000 but it helped my kids out I feel their
   pain and u guys stop being petty they are the enemy not white not black not my Latinos but that evil corrupt system those cops
   attorney’s those prosecutors with 97% conviction rate them niggaz are the problem theyre killing america slowly but surely kill
   the conflict my brother’s aint worth it.




   Jeff Harner                                                                                                       June 10, 2019 at 4:02 am


   Actually they are not, they are just too far over your head and you have no true facts to stand on, and like most privileged
   people want others to do the work for you. So grow up little one and take the silver spoon out of your mouth




   THEFACTS                                                                                                          June 10, 2019 at 6:49 am


   The “racist” comments?




   THEFACTS                                                                                                          June 10, 2019 at 6:47 am


   With your pompous attitude, you need not remind me or anyone, who you are.

   Why the need to curse?

   Have I cursed you?




   Jeff Harner                                                                                                       June 10, 2019 at 4:23 am


   Really so do “Your Facts” tell you that?!! How bout grow up little one. You know nothing about me, nor what I have seen or
   been through, and I for one can relate to what these young men went through far more then you ever will. So take that for data
   and go sit on your Facts you snot nosed punk!!




   Jeff Harner                                                                                                       June 10, 2019 at 4:19 am


   Typical, your arm must hurt from playing that race card. How many times do you need to point out that I’m white to make
   your privileged ass feel better?!? Thanks for coming back though because I finally found what that smell coming from the



                                                                                                                              P-APP002787
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 156 of 169
   bottom of my shoe was…YOU, you sorry POS




   THEFACTS                                                                                                          June 10, 2019 at 4:18 am


   I do know one thing.

   In all of your pontificating, you have YET to show ONE example of a “racist” comment.

   Experience has taught me, the very white people who would make such claims, in their pretense of being “down”, are the ones
   that black people have to watch out for, the most.




   THEFACTS                                                                                                          June 10, 2019 at 3:54 am


   Your comments are baseless,completely without merit.

   That’s why you rant and curse, in your desperate attempt to be “down”.




   THEFACTS                                                                                                          June 10, 2019 at 4:14 am


   Too far over ny head?

   Man, how “white” of you.




   Jeff Harner                                                                                                       June 10, 2019 at 4:06 am


   Who the fuck are you calling a troll?!? YEAH someone who puts their full name and stated an actual fact that people don’t like
   is a troll. You racist piece of trash!




   FWM                                                                                                               June 10, 2019 at 4:03 am


   All of this is incorrect! Every single point here. You are clearly a troll because you are making things up. Please stop.




   THEFACTS                                                                                                          June 10, 2019 at 3:52 am


   “If I, as a white man, can see things this way, this legitimizes my position”

   NONSENSE!




                                                                                                                              P-APP002788
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
              Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 157 of 169
   Jeff Harner                                                           June 10, 2019                                                  at 2:37 am


   If you have to ask that question or make that comment then it just shows what kind of person you are and how you were
   clearly raised. So go ahead and remain stuck on stupid, it suits you well




   Jeff Harner                                                                                                       June 10, 2019 at 2:34 am


   You don’t know what I do for a living so again STFU! You choose to see what you want to see and not learn to see what is
   really there. So when you learn how to actually read and know what it is you are reading then get back to me, till than GFY!




   THEFACTS                                                                                                          June 10, 2019 at 2:08 am


   All I see here, are those who support or question the exoneration of the 5 men.

   It’s ridiculous to force-fit the “racist” meme, unless you can show specific comments, that show clear, racial animus.

   Stop trying to play “mighty whitey”.

   My request was very simple. SHOW me the examples of racist / racially motivated comments.

   Incidentally, you are NOT a psychoanalyst.




   THEFACTS                                                                                                          June 10, 2019 at 2:01 am


   What is the significance to how you grew up, have to do with the case or how you perceive it?




   martin jones                                                                                                       June 9, 2019 at 5:14 pm


   Yes three black men beat me up when I was sixteen in South LA where I grew up.
   Martin Jones




   AnneClare                                                                                                         June 9, 2019 at 10:44 pm


   Let’s move past skin color and look at the case itself.

   1. The evidence points to multiple perpetrators. The DNA established the guilt of one person. That person has never named
   anyone else connected to the crime.

   2. The Five were never cleared of the crime, but sloppy handling of evidence after their conviction led them to be released and
   not retried. They were not tried in a court and found “not guilty”.

   3. We don’t know if The Five are guilty or innocent. In our system of justice that means we treat them as innocent.



                                                                                                                              P-APP002789
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 158 of 169
   4. Linda Fairstein has done great work in giving voice to victims or sexual crimes. The mob is trying to destroy her over their
   perception of a tiny portion of her career, based on a television program told from the perspective of the accused. She also
   deserves to be treated as innocent until proven guilty in a court of law.




   Justme                                                                                                             June 9, 2019 at 9:29 pm


   On what are you basing your findings? do you realize that these children did not know each other until they were all convicted
   together? Do you realize that someone else confessed and was proven to be the perpetrator roughly 12 years into their
   sentence? Yet these children remained in jail?




   andersonallison                                                                                                    June 9, 2019 at 6:06 pm


   Well thank God you’re no where near this case then.




   Jeff Harner                                                                                                        June 9, 2019 at 4:48 pm


   Well it’s nice to see this story has brought the racists out in full force!




   Justme                                                                                                             June 9, 2019 at 9:27 pm


   I truly do not see the connection between you getting beat up in LA and five kids being wrongly convicted in New York.




   Could_be_wrong_but                                                                                                 June 9, 2019 at 8:09 pm


   Martin Jones: 3 black men beat you up when you were 16. But how many black men didn’t beat you up? How many black men
   have been lynched compared to you getting beat up once? So because you were beat up by black men, means all the black boys
   are criminals? that is the problem with your train of thought: one size fits all mentality.




   Flying Pink Hippos                                                                                                 June 9, 2019 at 5:49 pm


   So I am black and was beat up by three white girls when I was six, holding hands and surrounding me while kicking me. What
   is your point?




   Jeff Harner                                                                                                        June 9, 2019 at 5:26 pm


   Alright newsflash everyone, if you are a young black male and you beat someone up you must go to jail for 5-15 years for a
   rape you didn’t commit. This will forever be known as the Martin Jones Law.


                                                                                                                              P-APP002790
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 159 of 169



   THEFACTS                                                                                                           June 9, 2019 at 8:39 pm


   What’s the basis for your view, that race is the reason for his position?




   ejsjr                                                                                                              June 9, 2019 at 8:33 pm


   How do you know? In the absence of actual evidence you’re just speculating, possibly based on their race. I think YOU had
   something to do with it. That’s just as likely.




   Jeff Harner                                                                                                        June 9, 2019 at 8:24 pm


   Sorry butt hurt, cupcake I’m far from a snowflake. Like I said before, if you are too stupid to read and see racist comments,
   and I’ll add to it, than you are a racist and see no racist comments. Now move along racist Bitch




   THEFACTS                                                                                                           June 9, 2019 at 8:03 pm


   Typical, snowflake diversion.

   Please find ONE “racist” comment here.




   Could_be_wrong_but                                                                                                 June 9, 2019 at 8:00 pm


   @THEFACTS Why is no one pointing out, that Reyes took so long to confess? The answer is because he felt Guilty for still
   seeing Korey Wise in jail for 12 years for a crime he know Korey didnt commit. Reyes knew he wasn’t getting out, he asked
   other inmates what he should do and they told him to leave it alone, but he couldn’t. Yes it is possible to grow a conscience
   while you are in Jail.




   Jeff Harner                                                                                                        June 9, 2019 at 7:47 pm


   If you can’t read and understand racist comments when you see them, then I can’t help you with your own stupidity. There are
   racist comments all over here, go learn things.




   Brian                                                                                                              June 9, 2019 at 5:46 pm


   Someone once said “Never let the facts get in the way of a good story!”.




                                                                                                                              P-APP002791
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 160 of 169

   Jeff Harner                                                                                                        June 9, 2019 at 5:22 pm


   No racist, I was old enough when this actually happened and did my homework on this long before this series came out.
   Perhaps you should do your own and go learn things




   THEFACTS                                                                                                           June 9, 2019 at 7:09 pm


   Just answer the question?




   andersonallison                                                                                                    June 9, 2019 at 6:02 pm


   Dear Miss Ann,

   They had zero to do with this crime. ZERO. Get it? You’re a bigot because they’re free and black you’re mad about. It’s
   unfathomable to you that violent, brutal sex for power and sadistic anger was not on these 14-16 year old’s mind.

   As long as they’re black they hand something to do with it, right? News flash, MOST kids don’t get off on beating up a woman
   who could be a teacher or mentor. That’s Aside from no forensic evidence tying them to the case. Let alone their DNA. Now
   get to the bathroom and pull up your racist slip……it’s showing.

   God I’m so glad all whites aren’t like you. We’d be doomed.




   Jeff Harner                                                                                                        June 9, 2019 at 5:38 pm


   WOW! You truly are a special kind of stupid




   THEFACTS                                                                                                           June 9, 2019 at 5:33 pm


   Please identify the racist comments?




   Ulysses                                                                                                            June 9, 2019 at 5:19 pm


   You can’t believe they are innocent of THIS CRIME because WHEN THEY SEE US you are presumably guilty….RACISM
   AT WORK….GOOD JOB




   Ulysses                                                                                                            June 9, 2019 at 5:17 pm


   Did you know that a notoriuos serial mudererconfesssd to this heinious crime against this white woman and DNA confirmed
   his confession. Maybe they were harassing other people but the point you are missing is that THEY DID NOT RAPE THIS


                                                                                                                              P-APP002792
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 161 of 169
   LADY. And your racism is showing by continuing the narrative that one crime makes them guilty of this crime. That is exactly
   what the documentary is about and you continue to affirm its accuracy as it relates to race and criminal prosecution.




   Jeff Harner                                                                                                        June 9, 2019 at 5:06 pm


   Yeah thanks I know it can go both ways. As a white man growing up with a father in law enforcement back around the time of
   this case, what was done to these young men was wrong. The publishers should have dropped this woman years ago, and the
   fact she didn’t want to be interviewed for this and can’t be reached for comment shows she was in the wrong all along.




                                                MOST POPULAR
      ‘The Office’ Blackface Scene Edited Out, Netflix Pulls ‘Community’ Blackface Episode




      Sandra Oh Reveals Why She Fought With ‘Grey’s Anatomy’ Writers and Shonda Rhimes




      ‘Family Guy’ Star Mike Henry Will No Longer Play Cleveland Brown




      Chris Evans Made a Secret Video That Had the Avengers Dancing to ‘Grease’




      Sandra Oh and Kerry Washington on What They Learned From Shonda Rhimes




                                                                                                                              P-APP002793
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 162 of 169
      Captain America and Ant-Man Assemble: Chris Evans and Paul Rudd on What You Didn’t See From the
      Marvel Movies




      Paul Mescal Talks to Nicholas Hoult About ‘Normal People,’ ‘The Great’ and Connell’s Chain




      ‘Mulan’ Release Date Postponed Again




      Margot Robbie, Christina Hodson Partner on New ‘Pirates of the Caribbean’ Movie




      ‘The Princess Bride’ Recreation Starring Joe Jonas, Sophie Turner, Tiffany Haddish and More to Air on Quibi




                                                                       ADVERTISEMENT




      Must Read
      FILM

      Henry Cavill Has a Few Words About the Snyder Cut of ‘Justice League’




                                                                                                                              P-APP002794
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 163 of 169




      TV

      Jenny Slate Exits 'Big Mouth': 'Black Characters Should Be Played by Black People'




      TV

      Miley Cyrus on ‘Black Mirror,’ Getting Sober and Her Love of Britney Spears




      TV




                                                                                                                              P-APP002795
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 164 of 169
      Reese Witherspoon and Regina King Talk About Changing Hollywood




      MUSIC

      Best ‘Friends’ Episodes Ranked




                                                     Sign Up for Variety Newsletters
    Enter your email address

     SIGN UP




                                                                       ADVERTISEMENT




      THE BIG TICKET
      WITH MARC MALKIN

        ��}�r�H��}?E5��g$%�=�$z$�c�V[3 Q$!� ��(�����/�'�7����‫ݛ‬؈
        3++3++*�:�&�����%����ÿG��q7��8d���w"�Y�E���j2����� $�
        ��� �xĲ��p�$��7A��gldv�%]|
        ��A��������f)���K�‫מ‬ď��%ѷ��3���xēl�[�zQ]/
        ��n��l�6ȲQ�]�O�S=`I�w�a}${�[���4�z��x����=N�R[F�����:�K6Hxo��b>�
        Ћ����^�qTc wk^�#/�5&�`��9Ӊ�A@hm4 1MYGu��H�i ~��]
        1����2~���x>&V/q������OGq��Hu��`�瓠�5��bAd�j)��������n�2����
        �捳��Զ{^�"���\��[0���n��GA�����\��n�M�Vd��b�eO�-
        ��l�y��hȴ���&��������_��ě�5{�����A��>�l������O^�0�$��L�!
        ����)��1���m�f��U��+"� +0�s93�V��.e�]o�mFH �>���i<�"c�
        ��u xc��,"ph��R��PU�?�	� gq�=I1���]�ņ^�^�3/


                                                                                                                              P-APP002796
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
               Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 165 of 169
        ��0N�N28��W3����tO���8�/���⤊T);�Y/
        �Xʓ������^�c�7�����L�]��0�4r��� �5�j�^��A���x�L�
        �c��������i|)�0�����aP��:�8c3L�|�;��9)�2�QR�G|
        �����O��H1�i�eဤ۶��m�m5 ���mU���M�:�l�{���>?
        v�f�Q��it����s�.z����c9���<;��o�w{�o��.�\��^��{�=8zwٚ�^�\�_�GgO
        NN�F�����q8�>�xg�I�Z����������3|�u��49�oO;����?
        ��Y��������dx�o��Ǎ�7�W�o.��o��g���u�?
      A Variety and iHeartRadio Podcast




                          MORE FROM OUR BRANDS
      INDIEWIRE

      The Time Philip Seymour Hoffman Stood Up for Patrick Fugit While Making ‘Almost Famous’




      HOLLYWOODLIFE

      Celebrating Pride With… ‘Below Deck’ Star Captain Sandy: Why Pride Means Ultimate ‘Freedom’ For
      Her




                                                                                                                              P-APP002797
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 166 of 169




      BGR

      NASA will pay you to design a Moon toilet




      WWD


                                                                                                                              P-APP002798
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 167 of 169
      Money Inc: Looking for Deals




      SPY

      How to Throw the Best Water Balloon Fight Ever for Your Kids




                                                                                                                              P-APP002799
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                        Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 168 of 169




          Variety
          About Us
          Newsletter
          Variety Screening Series
          Live Media Summits
          Variety Archives
          Variety Insights
          Careers

          Legal


                                                                                                                              P-APP002800
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
Jane Rosenthal: Linda Fairstein Refused to Consult on Netflix Show – Variety
                    Case 1:20-cv-08042-PKC Document 46-13 Filed 07/01/20 Page 169 of 169
          Terms of Use
          Privacy Policy
          California Privacy Rights
          EU Privacy Preferences
          Ad Choices
          Do Not Sell My Personal Information

          Variety Magazine
          Subscribe
          Print Plus Login
          Customer Service
          Help

          VIP+ Account
          Login
          Subscribe
          Help
          Learn More

          Connect
          Instagram
          Twitter
          YouTube
          Facebook


                                                              THE BUSINESS OF ENTERTAINMENT

                                                                     SUBSCRIBE TODAY
            © Copyright 2020 Variety Media, LLC, a subsidiary of Penske Business Media, LLC. Variety and the Flying V logos are trademarks of Variety Media, LLC.
                                                                      Powered by WordPress.com VIP


                                                            HAVE A NEWS TIP? LET US KNOW




                                                                                                                              P-APP002801
https://variety.com/2019/tv/news/central-park-five-prosecutor-linda-fairstein-wouldnt-consult-netflix-1203237218/[6/27/2020 3:55:25 PM]
